On behalf of the Turkish nation and on my own behalf, I salute the General Assembly with the most heartfelt emotion.
I would like to thank Ms. Espinosa Garces for her successful work over the past year. I also wholeheartedly congratulate Mr. Tijjani Muhammad Bande, who has taken up the presidency of the General Assembly at its seventy-fourth session. I hope and pray that this session of the Assembly will bring peace and prosperity to the whole world and humankind.
Our world today faces many challenges and much pain resulting from injustice on a global scale. The great scholar of our civilization, Rumi, once defined justice as “appropriately sharing rights and obligations among the people and allocating to them what they are entitled to”.
It is obvious that today neither people’s rights nor their responsibilities are shared appropriately. At the same time, injustice generates instability, power struggles, crises, waste and extravagance. Yet the Organization in whose Hall we are gathered today was established in the aftermath of the Second World War with the ultimate purpose of eradicating injustice.
Indeed, the international community is gradually losing its ability to find lasting solutions to such challenges as terrorism, hunger, misery and climate change, all of which threaten the future of all of us. We have no doubt that the theme for the seventy- fourth session of the General Assembly is fitting in that regard: “ Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
But what is more important than that is to understand what we can achieve together. It is unacceptable to see that one part of the world lives in luxury and enjoys the benefits of prosperity while people in other parts of the world suffer at the hands of poverty, misery and illiteracy. It is painful to see that, while a fortunate minority in the world is discussing such issues as digital technology, robotics, artificial intelligence and obesity, more than 2 billion people are living under the poverty line and 1 billion people are suffering from hunger. We cannot turn our backs on the reality that, until all of us are safe, none of us will be safe.
For many years I have been saying from this rostrum that we cannot leave the fate of humankind to the discretion of a handful of countries. Today I would like to reiterate once again that the world is greater than five countries. It is high time that we change our current mentality, our institutions, organizations and rules. The inequality between nuclear-weapon States and non-nuclear-weapon States is by itself enough to undermine global stability. It bothers us, like everyone else, that weapons of mass destruction, instead of being totally eliminated, are used as leverage in every crisis. The possession of nuclear power should either be forbidden for all or permissible for everyone. For the sake of a peaceful future for all humankind, let us solve that problem as soon as possible on the basis of justice.
At a time when 13 people lose their lives every minute owing to air pollution and when global warming threatens our very future, we cannot afford to remain indifferent. First and foremost, we need to strengthen the capacity and efficiency of the United Nations. In particular, we should immediately carry out much- needed fundamental reforms of the Security Council, in line with the principles of justice and equality.
With a proactive and humane foreign policy, Turkey embraces the rest of the world and strives to find justice-based solutions to our problems. It is not without reason that Turkey has earned distinction as the most generous country in terms of humanitarian aid and the country hosting the largest number of displaced persons in the world.
The third African Union-Turkey Partnership summit, to be held in Turkey in 2020, is another concrete example of our dedication and our proactive humanitarian policy. I invite all the countries present in this Hall to support our policies and initiatives, which we have formulated on the basis of justice, ethics and conscience.
Syria today has become a wound in the collective conscience of humankind and a symbol of global injustice. Since 2011 the regime and terrorist organizations, as well as the forces encouraging them, have been pursuing a policy of perpetual crisis. Almost 1 million people have been killed and 12 million people have been displaced, while half of the population has been forced to live elsewhere. The Syrian crisis needs to be ended once and for all.
Turkey is the country most affected by the threat of Da’esh, the terrorist organization that has threatened our borders and targeted the very heart of surrounding cities with suicide bombings, killing hundreds of Turkish citizens. Turkey is the country that has inflicted the most important and heaviest blow against the presence of Da’esh in Syria. Through Operation Euphrates Shield, we have neutralized approximately 3,500 Da’esh terrorists and paved the way for that terrorist organization’s downfall in Syria. We are also at the forefront of international efforts to identify the terrorists and foreign fighters who come from all over the world to join Da’esh, by imposing entry bans and deportations to and from our country.
At the same time, Turkey is the most generous country today in terms of humanitarian aid and in terms of the ratio between official humanitarian assistance and gross domestic product. We are currently hosting 5 million asylum seekers who are fleeing conflict, starvation and persecution. In other words, there are more asylum-seekers in Turkey than in the combined population of 29 states of the United States, and 3.6 million of them are from Syria. In fact, the number of Syrian brothers and sisters we are currently hosting on our soil is well over half the population of New York City.
We have devoted $40 billion to the asylum seekers over the past eight years. But have we in Turkey received anything? I will tell the Assembly. To date we have received no more than €3 billion from the European Union, not as direct contributions into our national budget but through international organizations. That amount was allocated to the Disaster Relief Agency of Turkey and the Turkish Red Crescent.
Of the asylum seekers who have fled to our country, 365,000 have safely returned to areas that we have secured within Syria, including the city of Jarablus. Nearly half the Syrian asylum seekers in Turkey are under the age of 18. The number of Syrian children born on our territory has reached 500,000. We provide them not only housing but also with essential services, such as education and health care.
Unfortunately, the international community has been too quick to forget the journey of survival that they have made, ending either in the dark waters of the Mediterranean Sea or confronted by the security fences stretching along the borders that they are trying to flee. As the Assembly can see, this is the picture of baby Aylan, whose lifeless body washed ashore not so long ago but has already been forgotten. We should never forget that that could happen to any of us. There are many baby Aylans. There are millions of baby Aylans. And we need to take action for them. It is a responsibility to which we must rise.
In the first eight months of this year alone, we saved 32,000 irregular migrants from drowning at sea and sent 58,000 irregular migrants, excluding Syrians, back to their countries. Together with those fleeing other parts of the world, Turkey currently hosts 5 million oppressed and victimized people on its soil. Unfortunately, we have been abandoned in our selfless sacrifice to benefit asylum-seekers.
Genuine return has not been possible to the regions in Syria controlled by the regime and terrorist organizations such as the Kurdistan Workers’ Party- Kurdish People’s Protection Units (PKK-YPG) and Da’esh. Syrians who fled their country for their lives have been able to return only to those areas liberated and secured by Turkey. Today we face three important issues that must be dealt with as we seek to resolve the humanitarian crisis in Syria.
The first is the territorial integrity and political unity of Syria, which depends greatly on an effectively functioning constitutional committee. We met with our Russian and Iranian counterparts in Ankara early last week and, through the Russian summit memorandum, have managed to accomplish most of our goals. When a permanent political solution is reached in Syria, territorial integrity will be restored.
The second important issue is that we must do everything possible to prevent a possible massacre in the city of Idlib and a wave of migration 4 million strong. Despite some setbacks, the agreement we reached with Russia in Sochi on that issue remains valid. Turkey cannot withstand another influx of migration. We therefore expect all countries around the world to support Turkey’s efforts to ensure security and stability in Idlib.
The third important issue is the elimination of the PKK-YPG terrorist organization east of the Euphrates, where it occupies one quarter of Syria and seeks to legitimize itself as the so-called Syrian democratic forces. We will not be able to find a permanent solution to the issue of Syria if we fail to deal with all terrorist organizations in the same way.
We remain engaged in talks with the United States with a view to establishing a safe zone within Syria. We intend to establish a peace corridor in Syria, 30 kilometres wide by 480 kilometres long, where we hope, with the support of the international community, to facilitate the settlement of 2 million Syrians.
I would like to show the Assembly a map illustrating our plans — the border with Turkey and the proposed safe zone below. If such a safe zone can be established, we could confidently resettle between 1 million and 2 million refugees. Achieving that goal is within our reach. By working together — with the United States, the coalition forces, Russia and Iran — we could resettle the refugees, thereby saving them from tent camps or container camps. We can take the necessary steps by working together. The Republic of Turkey cannot bear that burden alone. We need to take the necessary measures as soon as possible.
If the region can be extended to the Deir ez-Zor/Raqqa line, we could increase to 3 million the number of Syrians who will return from Turkey, Europe and other parts of the world. We are resolutely committed to implementing that plan and have already begun the necessary preparations.
We are also laying the groundwork for the holding of an international conference with the participation of Lebanon, Iraq and Jordan. We also attach great importance to the success of the Global Refugee Forum, which we will co-chair in Geneva in December. In our view, a donor conference should be convened under the auspices of the United Nations to support returns to safe areas. There is also a need for worldwide implementation of the Global Compact for Safe, Orderly and Regular Migration and the global compact on refugees, as adopted and affirmed at the United Nations last year.
If we succeed in establishing an environment of trust and stability on the basis of the principles of legitimacy and justice in Syria, we will also help to alleviate the situation in neighbouring Iraq that has been generated by the presence of Da’esh and the PKK. I take this opportunity to call on the entire United Nations family to engage in initiatives and support our ongoing efforts to stop the humanitarian crisis in Syria.
The Mediterranean basin, in addition to the tragedies triggered by the Syrian crisis, such as illegal migration, faces further problems owing to developments in the eastern Mediterranean. Despite negotiations over more than five decades, the Cyprus question has yet to be resolved because of the uncompromising position of the Greek Cypriots.
The Greek Cypriot side has been pursuing an inequitable and unjust policy of imposition and refuses to share political power and prosperity with the Turkish Cypriots. Turkey is the international treaty-based guarantor of the Turkish Cypriot people, with whom it has deep historical and cultural bonds. Similarly, Greece is a guarantor, as well the United Kingdom. It is clear that those who claim to be working towards solving the Cyprus problem with zero security and zero guarantee have had ill-intentions from the outset.
For its part, Turkey will continue its efforts until a solution that guarantees the security and rights of the Turkish Cypriot people is reached. We believe that the energy resources in the eastern Mediterranean constitute an important opportunity for cooperation if we all adopt a win-win approach. Unfortunately, however, despite our reasonable approach, some countries in the region, through unilateral action, are trying to turn the issue of energy resources into a conflict.
In the eastern Mediterranean, we are determined to protect the legitimate rights and interests of both Turkey and the Turkish Cypriot people until the very end. We will continue to be open minded to all proposals based on cooperation and equitable sharing.
Libya is another critical area of the Mediterranean. We endeavour to ensure security and stability in the country by establishing a democratic Administration based on the free will of the people. The political and economic empowerment of Libya will provide relief for both North Africa and Europe. The solution in that country can be reached only by respecting the choices and the free will of the Libyan people.
Interventions in Yemen and Qatar have had serious consequences in both humanitarian and economic terms. We should all seek an immediate settlement to that crisis in the region, which has re-emerged as a result of the attacks on oil production facilities.
We will continue to follow the developments relating to the demise of journalist Jamal Khashoggi, who was brutally murdered last year and on whose case the courts have yet to reach a verdict, because we are steadfast in our commitment in that regard.
Another issue that we are heavily invested in is that Egypt’s first democratically elected President, Mohamed Morsi, suspiciously lost his life in a court room and his family was not allowed to give him a proper burial. That remains a bleeding wound in our hearts. They have both become a profound symbol of the need for justice and equality in the region.
We also hope that the discussions about Iran’s activities, as well as the related threats to that country, will be resolved in a rational manner.
The Palestinian territories today under Israeli occupation have become one of the most striking places of injustice. If the images of an innocent Palestinian woman who was heinously murdered by Israeli security forces on the street just a few days ago will not awaken the global conscience, then we have reached a point where words no longer suffice.
I am quite curious about this map of Israel. Where does the land of Israel begin and end? Look at this map. Where was Israel in 1947 and where is Israel now? Where was Israel between the years of 1949 and 1967 in particular, and where is it now? Look. This is 1947, the land of Palestine. There is almost no Israeli presence in those lands; the entire territory belongs to the Palestinians, as the map suggests.
However, in 1947, the distribution plan took place and was ratified, Palestinian lands began to shrink and Israel started expanding. From 1947 to 1967 Israel continued to expand and Palestine continued to shrink. In the current situation there is seemingly no Palestinian presence and the entire land belongs to Israel. But is that enough for Israel? No, Israel remains intent on taking over the remaining territories.
What about the Security Council, the United Nations and their resolutions? Are those resolutions being activated, implemented and enforced? No, they are not. We must therefore ask ourselves, what purpose does the United Nations serve? Under this roof we adopt resolutions that effect no change. When and where, then, can justice prevail? That is the origin of our suffering and pain. The current Israeli Government, together with their murders and atrocities, is busy intervening in and attacking the historical legal status of Jerusalem and its holy sacred sites and artefacts.
We as Turkey have a clear stance on that issue — the immediate establishment of an independent Palestinian State, with homogeneous territories on the basis of the 1967 borders and with East Jerusalem as its capital, is the only solution. Any other peace plan, apart from that, will never stand a chance at being fair, just and implemented.
Now, from the rostrum of the General Assembly, I ask those present, where are the borders of the State of Israel? Are they the 1947 borders, the 1967 borders or is there another border of which we must be informed? How can the Golan Heights and the West Bank settlements be seized, just like other occupied Palestinian territories, before the eyes of the world if they do not fall within the official borders of that State? Is the aim of the initiative promoted as the deal of the century to entirely eliminate the presence of the State and the people of Palestine? Is there a thirst for more bloodshed?
All the actors of the international community, in particular the United Nations, should provide concrete support to the Palestinian people beyond mere promises. It is very important in that regard for the United Nations Relief and Works Agency for Palestine Refugees in the Near East to continue its activities effectively. Turkey will continue to stand by the oppressed people of Palestine, as it has always done.
It is also very important for the South Caucasus to cease to be one of the areas of conflict and tension in the world, with a view to achieving a fair and peaceful future. It is unacceptable that Nagorno Karabakh and its surrounding areas, which are Azerbaijani territories, are still occupied despite all the resolutions that have been adopted in that regard.
One of the problems to which the international community has failed to devote enough attention is the Kashmir conflict, which has been awaiting a solution for 72 years. The stability and prosperity of South Asia cannot be separated from the Kashmir issue. Despite the resolutions that the Security Council has adopted, Kashmir remains besieged and 8 million people are still stuck in Kashmir; they cannot leave. In order for the Kashmiri people to look towards a safe future with their Pakistani and Indian neighbours, it is imperative to solve the problem with dialogue and on the basis of justice and equality, instead of with conflict.
Another issue to which the world appears to remain indifferent is the humanitarian tragedy faced by Rohingya Muslims. The independent commission of inquiry, established under the auspices of the United Nations, has recorded the existence of a genocidal intent behind the events perpetrated in Myanmar’s Rakhine state. Turkey will continue to carry out initiatives to ensure the security and fundamental rights of the Rohingya people, as well as the humanitarian relief activities it has undertaken since day one.
The invasions, conflicts and terrorist activities that have continued uninterrupted in Afghanistan for almost four decades have also raised challenges at the global level. It is high time for peace and security to be restored. It is up to us to assume that responsibility and to take action.
Today, one of the biggest threats to global peace and stability is the rise in racist, xenophobic, discriminatory and anti-Islamic rhetoric. Muslims are the primary targets of hate speech, discrimination and defamation against their sacred values. The most striking recent example was the terrorist attack perpetrated last March in Christchurch, New Zealand.
Just as the terrorist attack targeting Muslims in New Zealand was wrong and unacceptable, acts of terrorism targeting Christians in Sri Lanka and Jewish communities in the United States are equally wrong and unacceptable. We are responsible for turning that disease into a raging insanity. Populist politicians seeking votes by provoking such tendencies, as well as the communities that normalize hate speech under the pretext of freedom of expression, are primarily the ones to blame.
Prejudice, ignorance and bigotry, as well as attempts to marginalize migrants, in particular Muslims, have paved the way for the rise in such morbid tendencies, which can be defeated only by our common will and efforts. As statesmen and stateswomen, it is our fundamental duty to adopt inclusive and tolerant public rhetoric to eradicate the scourge of terrorism once and for all.
The Secretary-General recently introduced the Plan of Action to Safeguard Religious Sites, a United Nations initiative in the establishment of which Turkey played a lead political role within the United Nations Alliance of Civilizations. We hope it will help raise awareness on the issue. I hereby request the designation of 15 March by the United Nations — the date the Christchurch attack was carried out — as the International Day for Solidarity against Islamophobia. I also invite the Islamic world to start a thorough assessment of all issues, in particular the Sunni-Shia divide, which have fuelled its internal conflicts and political power struggles to date, and to settle their disputes once and for all.
Turkey is a rightful successor to the collective heritage of both Eastern and Western civilizations, owing to its geographical location at the centre of the ancient world. Therefore, we are obliged to take the necessary steps, assume responsibility and rise to the occasion. We will continue to fulfil our responsibilities to humankind because we are deeply affected, directly and indirectly, by the crises that besiege our region.
A United Nations — and especially a Security Council — that is reformed on the basis of justice, moral values and conscience will again give hope and aspirations to humankind. Turkey stands ready to support all endeavours and initiatives in that regard. With that understanding, we are willing to assume the presidency of the General Assembly at it seventy-fifth session We have therefore nominated to that important post Ambassador Volkan Bozkir, former Minister of European Union Affairs and current Chairman of the Foreign Affairs Committee of the Grand National Assembly of Turkey. We have full confidence that Mr. Bozkir, a seasoned diplomat and politician, will shoulder that responsibility very successfully. I trust that the Assembly will give him its full support.
Istanbul, the biggest city in Turkey, currently hosts various United Nations regional agencies and we would like to turn Istanbul into a bigger regional and global hub for the United Nations. The United Nations Technology Bank for the Least Developed Countries became operational last year in Istanbul. We also appreciate the positive and encouraging reactions we have received to date to our proposal to host a United Nations youth centre in Istanbul, which I announced last year from this very rostrum (see A/73/PV.6).
There are now 59 members of the Group of Friends of Mediation, which we co-chair. We have carried that United Nations initiative into the Organization for Security and Cooperation in Europe and the Organization of Islamic Cooperation. I believe that it is within our reach to find fair, equitable and conscientious solutions to all the global challenges we face.
I would like to conclude my remarks with the following wishes: freedom for all, peace for all, prosperity for all, justice for all and a peaceful and safe future for all. I wish every success for the work of the seventy-fourth session of the General Assembly. On behalf of my people, I extend greetings to all members with the most heartfelt love and respect.
